DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/692845, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/901435 lacks support for a tissue shield that that extends distally beyond a terminal end surface of the housing.  Accordingly, claims 77, 80, 83, 85-86 and 112-126 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 77, 83, 85-86, 112-113 and 115-126 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2491848 to Ohki et al.  
In regard to claim 77, Ohki et al. disclose a surgical system, comprising: an access device 12 having a working channel 30 and a visualization channel 26a; a visualization system 35, 39 at least partially disposed in the visualization channel, the visualization system comprising a camera module 39 and a housing 31, 32 in which the camera module is mounted; and a tissue shield 42 that extends distally beyond a terminal distal end surface of the housing (See Figs. 1-2 and para 0031-0035).
In regard to claims 83 and 119, Ohki et al. disclose a surgical system, wherein the tissue shield extends around less than an entire periphery of the housing (See Fig. 2).
In regard to claims 85 and 121, Ohki et al. disclose a surgical system, wherein the tissue shield has an outer surface with a profile that matches that of an outer surface of the housing (See Fig. 2).
In regard to claims 86 and 122, Ohki et al. disclose a surgical system, wherein the tissue shield has a crescent-shaped transverse cross section (See Fig. 2)
In regard to claim 112, Ohki et al. disclose a surgical system, comprising: an access device 12 having a working channel 30 and a visualization channel 26a; and a visualization system 35, 39 at least partially disposed in the visualization channel, the visualization system comprising a camera module 39 and a housing 31, 32 in which the camera module is mounted, the housing including a shield 42 that extends from a terminal distal end surface of the housing; and an active lens cleaning device configured to remove debris from a lens of the camera module, the active lens cleaning device comprising a fluid lumen formed in the housing and a nozzle 22 that extends from the terminal distal end surface of the housing, the nozzle including an opening configured to direct fluid towards the lens and away from the nozzle; wherein the opening is configured to direct fluid towards the lens at an oblique angle with respect to a central longitudinal axis of the housing (See Figs. 1-2 and para 0031-0035).
In regard to claim 113, Ohki et al. disclose a surgical system, wherein the camera module comprises an image sensor and a lens configured to direct reflected light onto the image sensor, the image sensor and the lens being disposed within the housing (see para 0032-0033).
In regard to claim 115, Ohki et al. disclose a surgical system, wherein the housing has a sidewall having a concave inner surface disposed adjacent the working channel and a convex outer surface disposed opposite the inner surface (See Figs. 2-4)
In regard to claim 116, Ohki et al. disclose a surgical system, wherein the inner surface of the sidewall of the housing defines at least a portion of an inner surface of the working channel (See Figs. 2-4).
In regard to claim 117, Ohki et al. disclose a surgical system, wherein the active lens cleaning device comprises a source of positive pressure gas directed towards the lens through a lumen of the housing (see para 0036).
In regard to claim 118, Ohki et al. disclose a surgical system, wherein the gas comprises air or carbon dioxide (see para 0036).
 In regard to claim 120, Ohki et al. disclose a surgical system, wherein the shield defines a curved inner surface (See Figs. 1-4).
In regard to claim 123, Ohki et al. disclose a surgical system, wherein the curved inner surface is configured to aid in the delivery of fluid to the lens (See Figs. 1-4).
In regard to claim 124, Ohki et al. disclose a surgical system, wherein the opening is located between opposite lateral ends of the distal shield (See Figs. 1-4).
In regard to claim 125, Ohki et al. disclose a surgical system, wherein lateral edges of the shield define chamfers that provide a smooth transition to the distal-facing surface of the housing (See Figs. 1-4).
Claim(s) 77, 80, 83, 85-86, 112-113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0259173 to Waldron et al. 
In regard to claim 77, Waldron et al. disclose a surgical system, comprising: an access device having a working channel 12 and a visualization channel 22; a visualization system 18 at least partially disposed in the visualization channel, the visualization system comprising a camera module 91 and a housing 90 in which the camera module is mounted (See Figs. 4-6 and paras 0026, 0029-0030 and 0033); and a tissue shield 140, 142 that extends distally beyond a terminal distal end surface of the housing (See Fig. 8).
In regard to claim 80, Waldron et al. disclose a surgical system, wherein the tissue shield is slidably disposed within a lumen of the access device (see paras 0025-0026 and 0030-0032).
In regard to claims 83 and 119, Waldron et al. disclose a surgical system, wherein the tissue shield extends around less than an entire periphery of the housing (See Fig. 8).
In regard to claims 85 and 121, Waldron et al. disclose a surgical system, wherein the tissue shield has an outer surface with a profile that matches that of an outer surface of the housing (See Fig. 8).
In regard to claims 86 and 122, Waldron et al. disclose a surgical system, wherein the tissue shield has a crescent-shaped transverse cross section (See Fig. 8).
In regard to claim 112, Waldron et al. disclose a surgical system, comprising: an access device having a working channel 12 and a visualization channel 22; and a visualization system 18 at least partially disposed in the visualization channel, the visualization system comprising a camera module 91 and a housing 90 in which the camera module is mounted, the housing including a shield 140, 142 that extends from a terminal distal end surface of the housing (See Figs. 4-6, 8 and paras 0026, 0029-0030 and 0033); and an active lens cleaning device configured to remove debris from a lens of the camera module, the active lens cleaning device comprising a fluid lumen formed in the housing and a nozzle 146, 148 that extends from the terminal distal end surface of the housing, the nozzle including an opening configured to direct fluid towards the lens and away from the nozzle; wherein the opening is configured to direct fluid towards the lens at an oblique angle with respect to a central longitudinal axis of the housing (See paras 0034-0037).
In regard to claim 113, Waldron et al. disclose a surgical system, wherein the camera module comprises an image sensor and a lens configured to direct reflected light onto the image sensor, the image sensor and the lens being disposed within the housing (see para 0026).
In regard to claim 115, Waldron et al. disclose a surgical system, wherein the housing has a sidewall having a concave inner surface disposed adjacent the working channel and a convex outer surface disposed opposite the inner surface (See Figs. 3-8).
In regard to claim 116, Waldron et al. disclose a surgical system, wherein the inner surface of the sidewall of the housing defines at least a portion of an inner surface of the working channel  (See Figs. 3-8).
In regard to claim 117, Waldron et al. disclose a surgical system, wherein the active lens cleaning device comprises a source of positive pressure gas directed towards the lens through a lumen of the housing (see para 0034).
In regard to claim 118, Waldron et al. disclose a surgical system, wherein the gas comprises air or carbon dioxide (see para 0034).
 In regard to claim 120, Waldron et al. disclose a surgical system, wherein the shield defines a curved inner surface.
In regard to claim 123, Waldron et al. disclose a surgical system, wherein the curved inner surface is configured to aid in the delivery of fluid to the lens (See Fig. 8 and para 0036).
In regard to claim 124, Waldron et al. disclose a surgical system, wherein the opening is located between opposite lateral ends of the distal shield (See Fig. 8 and para 0036).
In regard to claim 125, Waldron et al. disclose a surgical system, wherein lateral edges of the shield define chamfers that provide a smooth transition to the distal-facing surface of the housing (See Fig. 8 and para 0036).
In regard to claim 126, Waldron et al. disclose a surgical system, wherein the shield includes the nozzle (See Fig. 8 and para 0036).
Claim(s) 77, 80, 83, 85-86, 112-126 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0311789 to Mulcahey et al. 
In regard to claim 77, Mulcahey et al. disclose a surgical system, comprising: an access device 126 having a working channel 106/122 and a visualization channel (not labeled); a visualization system 112 at least partially disposed in the visualization channel, the visualization system comprising a camera module (i.e. CCD) and a housing (i.e. distal end of the endoscope) in which the camera module is mounted (See Figs. 1-2 and para 0050, 0055-0056); and a tissue shield 102/302 that extends distally beyond a terminal distal end surface of the housing (See Figs. 1a-b and 3a-c).
In regard to claim 80, Mulcahey et al. disclose a surgical system, wherein the tissue shield is slidably disposed within a lumen of the access device (see Fig. 18a).  It is noted, if the delivery sheath is interpreted as the “access device” then the current limitations are met.  
In regard to claims 83 and 119, Mulcahey et al. disclose a surgical system, wherein the tissue shield extends around less than an entire periphery of the housing (See Figs. 1a-b and 3a-c).
In regard to claims 85 and 121, Mulcahey et al. disclose a surgical system, wherein the tissue shield has an outer surface with a profile that matches that of an outer surface of the housing (See Figs. 1a-b and 3a-c).
In regard to claims 86 and 122, Mulcahey et al. disclose a surgical system, wherein the tissue shield has a crescent-shaped transverse cross section (See Figs. 1a-b and 3a-c).
In regard to claim 112, Mulcahey et al. disclose a surgical system, comprising: an access device 126 having a working channel 106/122 and a visualization channel (not labeled); and a visualization system 112 at least partially disposed in the visualization channel, the visualization system comprising a camera module (i.e. CCD) and a housing (i.e. distal end of the endoscope) in which the camera module is mounted, the housing including a shield 102/302 that extends from a terminal distal end surface of the housing (See Figs. 1a-b and 3a-c and para 005-0056, 0063-0064); and an active lens cleaning device configured to remove debris from a lens of the camera module, the active lens cleaning device comprising a fluid lumen formed in the housing and a nozzle 104,118 that extends from the terminal distal end surface of the housing, the nozzle including an opening configured to direct fluid towards the lens and away from the nozzle; wherein the opening is configured to direct fluid towards the lens at an oblique angle with respect to a central longitudinal axis of the housing (See paras 0057-0058).
In regard to claim 113, Mulcahey et al. disclose a surgical system, wherein the camera module comprises an image sensor and a lens configured to direct reflected light onto the image sensor, the image sensor and the lens being disposed within the housing (see para 0050).
In regard to claim 114, Mulcahey et al. disclose a surgical system, wherein a central region of the lens is coated with hydrophobic coating and a peripheral region of the lens is coated with a hydrophilic coating (See para 0079).
In regard to claim 115, Waldron et al. disclose a surgical system, wherein the housing has a sidewall having a concave inner surface disposed adjacent the working channel and a convex outer surface disposed opposite the inner surface (See Figs. 1a-b and 3a-c).
In regard to claim 116, Waldron et al. disclose a surgical system, wherein the inner surface of the sidewall of the housing defines at least a portion of an inner surface of the working channel (See Figs. 1a-b and 3a-c).
In regard to claim 117, Waldron et al. disclose a surgical system, wherein the active lens cleaning device comprises a source of positive pressure gas directed towards the lens through a lumen of the housing (see para 0051).
In regard to claim 118, Waldron et al. disclose a surgical system, wherein the gas comprises air or carbon dioxide (see para 0051).
 In regard to claim 120, Waldron et al. disclose a surgical system, wherein the shield defines a curved inner surface (See Figs. 1a-b and 3a-c).
In regard to claim 123, Waldron et al. disclose a surgical system, wherein the curved inner surface is configured to aid in the delivery of fluid to the lens (See Figs. 1a-b and 3a-c).
In regard to claim 124, Waldron et al. disclose a surgical system, wherein the opening is located between opposite lateral ends of the distal shield (See Figs. 1a-b and 3a-c).
In regard to claim 125, Waldron et al. disclose a surgical system, wherein lateral edges of the shield define chamfers that provide a smooth transition to the distal-facing surface of the housing (See Figs. 1a-b and 3a-c).
In regard to claim 126, Waldron et al. disclose a surgical system, wherein the shield includes the nozzle (See Figs. 1a-b and 3a-c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
11/2/22